DETAILED ACTION

The applicant amended claims 1, 11, and 20 in the amendment received on 02-28-2022.

The applicant added claims 21-23 in the amendment received on 02-28-2022.

The claims 1-23 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-23, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryabchun et al. (US 20130124641 A1) in view of Qiu et al. (US 20110149951 A1).

With respect to claim 1, Ryabchun teaches downloading a client application, (i.e., section 0044 teaches downloading client application). Ryabchun teaches operating the client application, within a web browser on the first communications device, to send a signal to initiate a communications session with a second communications device, (i.e., section 0036 teaches sip). Ryabchun teaches receiving session state information from a first communications server which uses Session Initiation Protocol (SIP) signaling to establish a communications session between said first communication device and said second communications device, (i.e., section 0011 teaches receiving real state information; section 0019 teaches initiating a chat or phone call with another communication device). Ryabchun teaches operating the web browser to store said session state information in said first communications device, (i.e., section 0036 teaches storing monitored data). Ryabchun discloses the claimed subject matter as discussed above except operating the web browser to provide said stored session state information to a second communications server following a loss of a connection with the first communications server.  However, Qiu teaches operating the web browser to provide said stored session state information to a second communications server following a loss of a connection with the first communications server, (i.e., section 0008 teaches sending session state information in case of failover or loss of connection).  Qiu teaches said session state information being for the communications session between said fist communication device and said second communications devices, (i.e., section 0008 teaches sending session state information in case of failover or loss of connection; See figure 2 standby servers see figure 3 UE do not loss communication with each other thru bearer communication path) in order to provide back-up services to an out-of-service network element(abstract).  Therefore, based on Ryabchun in view of Qiu, it would 

With respect to claim 2, Qiu further teaches receiving updated session state information for said established communications session from the first communications server following a change in session state; and storing the updated session state information in memory, (i.e., section 0022 teaches update to session information). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 3, Ryabchun teaches wherein the first communications server is a first web server; and wherein the second communications server is a second web server, (i.e., see figure 1; see also section 0030; 0044; 0062). Qiu further teaches wherein operating the web browser to provide said stored session state information to the second web server includes providing the second web server the most recently stored session state information via a HTTP connection, (i.e., section 0033 teaches http). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 21, Qiu further teaches wherein the first communications device is a first client device, said first client device being a first mobile phone, (i.e., claim 2 teaches cellular phone). Qiu further teaches wherein said loss of the connection between the first communications device and the first communications server results from a failure of the first communications server, said loss of the connection between the first communications device and the first communications server causing a loss of a signaling control path but not causing a loss of a data communications path between the first communications device and the second communications device, (i.e., section 0008 teaches failover situation where a server losses communication with UE.  See figure 2 standby servers see figure 3 UE do not loss communication with each other thru bearer communication path). Qiu further teaches wherein said second communications server is a replacement communications server for the first communications server which had established said communications session between the first communications device and the second communications device, said established communications session being an on-going communications session when the loss of the connection between the first communications device and the first communications server occurred, (i.e., section 0008 teaches failover situation where a server losses communication with UE and standby servers take over during failover.  See figure 2 standby servers see figure 3 UE do not loss communication with each other thru bearer communication path). Qiu further teaches wherein said stored session state information includes session control information for the on-going established communications session between the first communications device and the second communications device, said session state information being required for the replacement communications server to maintain the on-going communications session between the first communications device and the second communications device following said loss of the connection between the first communications device and the first communications server, (i.e., .

Claims 4-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryabchun et al. (US 20130124641 A1) in view of Qiu et al. (US 20110149951 A1) in view of Dick et al. (US 20050160095 A1).

With respect to claim 4, Ryabchun and Qiu discloses the claimed subject matter as discussed above except wherein said session state information is encrypted and signed by the first web server which provides the session state information to the first communications device; and wherein the first communications device does not include information needed to decrypt said session state information.  However, Dick teaches wherein said session state information is encrypted and signed by the first web server which provides the session state information to the first communications device; and wherein the first communications device does not include information needed to decrypt said session state information, (i.e., section 0054 teaches only endpoints have key to decrypt; section 0080 teaches encrypt and decrypt) in order to guarantee a data transaction over a network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of Dick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dick to the system of Ryabchun and Qiu in order to guarantee a data transaction over a network.

With respect to claim 5, Qiu further teaches wherein said second web server is a web server in a pool of web servers which also includes said first web server, (i.e., section 0025 teaches a collection of machines and multiple sets of machines). Dick further teaches wherein the second web server has access to or includes decryption information sufficient to allow the second web server to decrypt the encrypted session state information generated by said first web server, (i.e., section 0054 teaches only endpoints have key to decrypt; section 0080 teaches encrypt and decrypt) Therefore, the limitations of claim 5 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 6, Ryabchun and Qiu disclose the claimed subject matter as discussed above except wherein said communications session includes a secure socket connection between the web browser in the first communications device and said first communications server, the method further comprising, prior to providing said stored session state information to the second communications server: detecting a loss of the secure socket connection with the first communications server; sending a signal to initiate a connection with a communications server; and establishing a secure socket connection with the second communications server.  However, Dick teaches wherein said communications session includes a secure socket connection between the web browser in the first communications device and said first communications server, the method further comprising, prior to providing said stored session state information to the second communications server: detecting a loss of the secure socket connection with the first communications server; sending a signal to initiate a connection with a communications server; and establishing a secure socket connection with the second communications server, (i.e., section 0003 teaches secure socket layer; section 0009 teaches secure audit trail; see also 0043) in order to guarantee a data transaction over a network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of Dick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dick to the system of Ryabchun and Qiu in order to guarantee a data transaction over a network.

With respect to claim 7, Dick further teaches wherein providing said stored session state information to the second communications server includes sending said stored session state information to the second communications server via said secure socket connection with the second communications server, (i.e., section 0003 teaches secure socket layer; section 0009 teaches secure audit trail; see also 0043) Therefore, the limitations of claim 7 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.


With respect to claim 8, Ryabchun and Qiu disclose the claimed subject matter as discussed above except wherein the session state information is encrypted using a shared encryption key unknown to the first communications device.  However, Dick teaches wherein the session state information is encrypted using a shared encryption key unknown to the first communications device, (i.e., section 0054 teaches only endpoints have key to decrypt; section 0080 teaches encrypt and decrypt) in order to guarantee a data transaction over a network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of Dick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dick 

With respect to claim 9, Ryabchun and Qiu disclose the claimed subject matter as discussed above except wherein the shared encryption key is known to the first communications server and the second communications server. However, Dick teaches wherein the shared encryption key is known to the first communications server and the second communications server, (i.e., section 0054 teaches only endpoints have key to decrypt; section 0080 teaches encrypt and decrypt) in order to guarantee a data transaction over a network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of Dick, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dick to the system of Ryabchun and Qiu in order to guarantee a data transaction over a network.

With respect to claim 10, Ryabchun teaches wherein the first communications device is a first user communications device; wherein the second communications device is a second user communications device, (i.e., see figure 1).  Qui further teaches wherein the communications session is a multi-media communications session, (i.e., section 0031 teaches multiple media and wherein said communications session includes a secure socket connection between the web browser in the first user communications device and said first communications server, the method further comprising, prior to providing said stored session state information to the second communications server: detecting a loss of the secure socket connection with the first communications server; sending a signal to initiate a connection with a communications server; and establishing a secure socket connection with the second communications server.  However, Dick teaches wherein said communications session includes a secure socket connection between the web browser in the first user communications device and said first communications server, the method further comprising, prior to providing said stored session state information to the second communications server: detecting a loss of the secure socket connection with the first communications server; sending a signal to initiate a connection with a communications server; and establishing a secure socket connection with the second communications server, (i.e., section 0003 teaches secure socket layer; section 0009 teaches secure audit trail; see also 0043) in order to guarantee a data transaction over a network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of Dick, it would have been obvious to 

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ryabchun et al. (US 20130124641 A1) in view of Qiu et al. (US 20110149951 A1) in view of ZHU et al. (US 20140222890 A1).

With respect to claim 22, Ryabchun and Qiu discloses the claimed subject matter as discussed above except wherein said stored session state information includes SIP stack information for the on-going communications session and transport information for the on-going communications session, said transport information for the on-going communications session including an Internet Protocol address and a port number of the first communications device being used by the first communications device to communicate with the second communications device during said on-going communications session.  However, ZHU teaches wherein said stored session state information includes SIP stack information for the on-going communications session and transport information for the on-going communications session, said transport information for the on-going communications session including an Internet Protocol address and a port number of the first communications device being used by the first communications device to communicate with the second communications device during said on-going communications session, (i.e., section 0038 teaches sip stack and web sockets which by definition includes ip address and port number along with protocol) in order to provide real-time communication signaling in a telecommunication network (abstract).  Therefore, based on Ryabchun in view of Qiu in view of ZHU, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of ZHU to the system of Ryabchun and Qiu in order to provide real-time communication signaling in a telecommunication network.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ryabchun et al. (US 20130124641 A1) in view of Qiu et al. (US 20110149951 A1) in view of .

With respect to claim 23, Qiu further teaches wherein said operating the web browser to store said received session state information in said first communications device includes storing the session state information as a blob in memory of the first communications device; and wherein the first communications server and the second communications server are interworking nodes responsible for interworking application signaling over WebSocket to Session Initiation Protocol signaling for the on-going communications session, (i.e., section 0008 teaches failover situation where a server losses communication with UE and standby servers take over during failover.  See figure 2 standby servers see figure 3 UE do not loss communication with each other thru bearer communication path ).  Ryabchun, Qiu, and ZHU disclose the claimed subject matter as discussed above except wherein said session state information received by the first communications device from the first communications server is received in a Session Initiation Protocol provisional response answer message transmitted from the first communications server.  However, Bathrust teaches wherein said session state information received by the first communications device from the first communications server is received in a Session Initiation Protocol provisional response answer message transmitted from the first communications server, (i.e., section 0074 teaches sip provisional responses in order to communicate over a network to incorporate a wide variety of protocols (abstract).  Therefore, based on Ryabchun in view of Qiu in view of ZHU in view of Bathrust, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bathrust to the system of Ryabchun, Qiu, and ZHU in order to communicate over a network to incorporate a wide variety of protocols.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.M/
Joel Mesa
Examiner, Art Unit 2447                      

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447